NO. 07-07-0420-CR and 07-07-0421-CR and 07-07-0422-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                NOVEMBER 29, 2007
                          ______________________________

                          RONNIE GENE LONG, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

                FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

         NO. 4221, 4363, 4364; HONORABLE STEVEN RAY EMMERT, JUDGE
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, Ronnie Gene Long, appeals his three convictions for the offense of Injury

to a Child, each enhanced by a prior felony, and sentences of sixteen years confinement

in the Institutional Division of the Texas Department of Criminal Justice, all to be served

concurrently and fines of $10,000 in each case. We will dismiss the appeals for want of

jurisdiction.


       A timely notice of appeal is necessary to invoke a court of appeals' jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of a notice of
appeal timely filed in compliance with the requirements of the Texas Rules of Appellate

Procedure, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case, and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       Appellant proceeded to trial and was found guilty by a jury. The sentences were

imposed and judgments were entered on June 20, 2007. Appellant was required to give

notice of appeal in each case within 30 days after the day sentences were imposed or

within 90 days after the day sentences were imposed if appellant filed a motion for new

trial. TEX . R. APP. P. 26.2(a). Appellant filed a motion for new trial on June 20, 2007,

making appellant’s notice of appeals due on or before September 18, 2007. Appellant filed

his notice of appeal in each case on October 9, 2007. Appellant’s failure to file a timely

notice of appeal prevents this court from having jurisdiction over his appeals. Slaton, 981
S.W.2d at 210. Consequently, the appeals are dismissed for want of jurisdiction.1




                                   Mackey K. Hancock
                                       Justice



Do not publish.



       1
        Appellant may be entitled to out-of-time appeals by filing a post-conviction writ of
habeas corpus returnable to the Texas Court of Criminal Appeals. See TEX . CODE CRIM .
PROC . ANN . art. 11.07, § 3 (Vernon Supp. 2007). See also Mestas v. State, 214 S.W.3d
1, 1 (Tex.Crim.App. 2007); Reyes v. State, 883 S.W.2d 291, 293 n.2 (Tex.App.–El Paso
1994, no pet.).

                                             2